Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to claims 15 and 20, while the amendments overcome the prior new matter rejection outlined in the Non-Final Rejection mailed 08/31/2021, they also introduce new matter not found in the specification in the recitation of:
	Claim 15, “A first device...the control unit: performs verification of the first code and second code received from the control unit and generating an encryption key in accordance with a result of the verification...”
	Claim 20, “A key generation method...performing, via the control unit, verification of the first code and the second code and generating an encryption key in accordance with a result of the verification”
The above limitations are performed in both claims by the control unit (i.e. “ATM control unit (AC)” recited in the specification). However, the specification does not disclose the control unit verifying the first and second codes (i.e. “DEV CH 1” and “DEV RS 1”) or generating an encryption key in accordance with the verification result. Instead, Figs. 15-16 and paragraphs 0126-0128 and 0131 disclose the “banknote processing unit” (i.e. the “first device”) performing the above limitations (in addition to claim 1). Therefore, the specification does not support the above limitations in their claimed embodiment and claims 15 and 20 are rejected.
Regarding rejection of the claims under 35 USC 112(b) means plus function, Applicant submits that one of ordinary skill in the art would know what is meant and required for the above terminology. The Examiner respectfully disagrees. Claim limitations “banknote processing unit”, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
The amendments to claims 15 and 20 introduce new matter not found in the specification in the recitation of:
	Claim 15, “A first device...the control unit: performs verification of the first code and second code received from the control unit and generating an encryption key in accordance with a result of the verification...”
	Claim 20, “A key generation method...performing, via the control unit, verification of the first code and the second code and generating an encryption key in accordance with a result of the verification”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claim 1 recites the limitation "the server" in “generate the second code...from a sixth code generated from a third code by the server...”  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7 and 11 are also rejected due to their dependence on at least claim 1.
Means plus Function
Claim limitations “banknote processing unit”, “coin processing unit”, and “card reader unit” in claims 4 and 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claims use a placeholder for “means” (e.g. “...unit”), coupled with a function (e.g. “...unit to...”), and recite insufficient structure to perform the functions. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear Scope
Claim 1 recites, “generate a second code...from a sixth code generated from a third code by the server in accordance with the result of the verification...” It is unclear whether the third code, sixth code, or both codes are generated by the server. Likewise, it is unclear whether the generation of the second code or the generation of the sixth code is in accordance with the verification result. Therefore, the scope of claim 1 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 4-7 and 11 are also rejected due to their dependence on at least claim 1.
Claim 15 includes limitations directed to a first device (e.g. “A first device...that determines whether an operation environment exists and...the first device: generates...transmits...receives...”). However, claim 15 is also directed to a control unit (e.g. “the control unit: performs verification...generates a third code...and verifies a fifth code...”). Therefore, as the control unit is not a part of the first device, the scope of claim 15 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 recites, “A key generation method executed by a first device and a control unit...receiving, from the control unit, a second code...” It is unclear whether the first device, the control unit, or some other device is performing the step of receiving. Therefore, the scope of claim 20 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 recites, “generating, via the control unit, a third code from the first code, generates a fourth code...” It is unclear whether the step of generating a third code generates a fourth code as a result or whether generating a fourth code is a separate and distinct step from that of generating the third code. Therefore, the scope of claim 20 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685